318 S.W.3d 309 (2010)
1000 EDGEWATER, L.L.C. f/k/a Hemco Four, L.L.C., Respondent,
v.
Bruce DEGROOT, Appellant.
No. ED 93644.
Missouri Court of Appeals, Eastern District, Division Two.
August 17, 2010.
Patrick S. Butler, Eureka, MO, for Appellant.
Nicholas P. Van Deven, Saint Louis, MO, for Respondent.
Before ROY L. RICHTER, C.J., GLENN A. NORTON, J., GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Bruce DeGroot appeals the trial court's judgment in favor of 1000 Edgewater, L.L.C. f/k/a Hemco Four, L.L.C. on its petition for breach of lease and personal guaranty. We find that the trial court did not err in finding DeGroot personally liable under the guaranty.
An extended opinion would have no precedential value. We have, however, provided tie parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).